EXHIBIT 10.1

Named Executive Officer Salary and Bonus Arrangements for 2020

Base Salaries

The base salaries for fiscal 2020, which are effective as of June 30, 2020, for
the executive officers (the "named executive officers") of Southern Missouri
Bancorp, Inc. (the "Company"), who will be named in the compensation table that
will appear in the Company's upcoming 2020 Annual Meeting proxy statement are as
follows:

Name and Title

    

Base Salary

Greg A. Steffens



$

392,000

President and Chief Executive Officer,







Southern Missouri Bancorp, Inc., and Southern Bank















Matthew T. Funke





230,000

Executive Vice-President and Chief Financial Officer,







Southern Missouri Bancorp, Inc., and Southern Bank















Justin G. Cox





225,000

Regional President,







Southern Missouri Bancorp., Inc., and Southern Bank















Mark E. Hecker





245,500

Executive Vice-President and Chief Credit Officer







Southern Missouri Bancorp, Inc., and Southern Bank















Rick A. Windes





240,000

Executive Vice-President and Chief Lending Officer







Southern Missouri Bancorp, Inc., and Southern Bank









Description of 2020 Bonus Arrangement

The Company does not have a formal cash bonus plan in place for named executive
officers. For fiscal 2020, fiscal 2019, and fiscal 2018, all executive officers
received cash bonuses. In determining the amount of cash bonuses to award, the
compensation committee and board of directors primarily consider the Company’s
results in comparison to business plan targets for such measures as return on
equity, earnings per share growth, net interest margin, noninterest income, and
noninterest expense, as well as accomplishment of strategic objectives such as
growth, entry to new markets, capitalization, and other factors.

Additional information about the 2020 bonus compensation is incorporated herein
by reference from the Company's definitive proxy statement for its Annual
Meeting of Stockholders to be held in October 2020, a copy of which will be
filed not later than 120 days after the close of the fiscal year.

--------------------------------------------------------------------------------